Exhibit 1

USWGO
QANON // DRAIN THE SWAMP

 

MARTINSVILLE GENERAL DISTRICT COURT CASE NO. C18-3138
MARTINSVILLE CIRCUIT COURT CASE NO. CR19000009-00

Exhibit in attachment to “BRIEF AND EXHIBITS IN SUPPORT OF PETITION FOR
WRIT OF HABEAS CORPUS”

Case 1:123-cr-00435-TDS Document 221-2 Filed 11/20/19 Pane 1 of 3
hf ae
IN THE UNITED STATES DISTRICT COURT inf FID

/

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA| "|

=
<_—

   

UNITED STATES OF AMERICA )
)
Vv. ) L?13CR435-1
)
BRIAN DAVID HILL )

JUDGMENT AND COMMITMENT
Supervised Release Violation Hearing

On September 12, 2019, a hearing was held on a charge that
the Defendant had violated the terms and conditions of supervised
release as set forth in the Court’s Order filed July 24, 2015 and
the Judgment filed November 12, 2014 in the above-entitled case,
copies of which are attached hereto and incorporated by reference
into this Judgment and Commitment.

The Defendant was represented by Renorda E. Pryor, Attorney.

The Defendant was found to have violated the terms and
conditions of his supervised release. The violation(s) as follow
were willful and without lawful excuse.

Violation 1. On September 21, 2018, the Defendant was
arrested for the commission of a crime.

IT IS ORDERED that the Defendant’s supervised release be
revoked. The Court has considered the U.S. Sentencing Guidelines
and the policy statements, which are advisory, and the Court has
considered the applicable factors of 18 U.S.C. §§ 3553(a) and
3583 (e).

IT IS ORDERED that the Defendant be committed to the custody

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Paae 1 of 16
Case 1:123-cr-004325-TDS Document 221-2 Filed 11/20/19 Pane ? of 3
of the Bureau of Prisons for imprisonment for a period of nine (9}
months. |

IT IS FURTHER ORDERED that supervised release of nine (9)
years is re-imposed under the same terms and conditions as
previously imposed.

The Defendant shall surrender to the United States Marshal
for the Middle District of North Carolina or to the institution

) designated by the Bureau of Prisons by 12:00 p.m, on December 6,

2019.

 

 

United States District Judge

October 4, 2019.

Case 1:13-cr-00435-TDS Document 200 Filed 10/07/19 Paae 2 of 16
Case 1:123-cr-00435-TDS Document 221-2 Filed 11/20/19 Pane 2 of 3
